Herd, J.,
dissenting: I respectfully dissent. The worker and the Fund had reached a compromise settlement of the worker’s claim. The only act remaining to consummate the settlement, when Elmer E. Barncord, Jr. died, was a friendly suit with the routine approval of the Worker’s Compensation Director. I view the contract as binding, conferring vested rights in the settlement agreement to the worker. The Director’s role in workers’ settlements is similar to the role of a district judge in settlements with minors, that of protecting the worker. The settlement was in the worker’s best interest and was entitled to the approval of the Director. I would reverse the judgment of the trial court.